Citation Nr: 1147197	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  08-08 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES


1.  Entitlement to an initial evaluation in excess of 10 percent for De Quervain's Disease of the left wrist with extensor tendonitis (hereinafter left wrist disability). 

2.  Whether a Substantive Appeal (VA Form 9), received on September 24, 2007, was timely filed.

3.  Entitlement to a separate compensable rating for the service-connected residuals of a heat stroke, rated concurrently with service-connected major depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to August 1985, and from July 2002 to February 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2004 (initial grant of service connection for left wrist disability, denial of service connection for bilateral knee disability, and denial of service connection for left shin splint); November 2004 (denial of increased rating for heat stroke, denial of increased rating for migraines, and denial of increased rating for right shin disability); July 2005 (denial of service connection for sleep apnea, denial of service connation for stutter, denial of service connation for tinnitus); June 2006 (denial of service connection for depression, and TDIU); and January 2007 (entitlement to separate ratings for depression and heat stroke) rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified before the undersigned Veterans Law Judge as to Issues # 1 and #2 in July 2011; a transcript of that proceeding has been associated with the claims file.   

The issue of entitlement to a separate compensable rating for service-connected residuals of heat stroke, currently rated with the service-connected disability of major depression is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran was notified of the various RO decisions denying service connection and increased ratings in March 2004, November 2004, July 2005, and June 2006.

2. The RO received the Veteran's notices of disagreement (NODs) in January 2005, August 2005, and June 2006, and a statement of the case (SOC) was sent to the Veteran on January 25, 2007.  

3. The RO received a VA Form 9 from the Veteran on September 24, 2007. 

4. A second SOC addressing the issue of a timely substantive appeal was sent to the Veteran in March 2008.  

5. A timely request for an extension of the time limit for filing a substantive appeal is not of record. 


CONCLUSION OF LAW

The Veteran has not submitted a timely Substantive Appeal with regard to the March 2004, November 2004, July 2005, and June 2006 RO decisions, nor has he submitted a timely request for extension of the time limit for filing the substantive appeal. 38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 3.109, 20.202, 20.302, 20.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Duty to Notify 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded. 

With respect to the issue of whether a timely substantive appeal was filed, in the decision below, the Board has determined the Veteran did not submit a timely substantive appeal with regard to the RO decisions currently on appeal.  As such, the Board is declining jurisdiction to consider the merits of the claim. See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2011).  Thus, VA is not required to take any further action to assist the claimant. 38 U.S.C.A. § 5103A(a) (West 2002); see also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (holding that the statutory and regulatory provisions pertaining to VA's duty to notify and assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence).  In this case, the Veteran was properly notified of the jurisdictional problem, and he was afforded the procedural safeguards of notice and the opportunity to be heard on the question of timeliness.   

Duty to Assist 

The record contains the Veteran's service treatment records and VA and private medical records.  The Board has carefully reviewed the evidence and concludes that there has been no identification of further available evidence not already of record. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue has been met. 38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to her claim. 

Timeliness Issue 

Under VA regulations, an appeal consists of a timely filed NOD in writing and, after a SOC has been furnished, a timely filed substantive appeal. 38 C.F.R. § 20.200 (2011). 

A substantive appeal consists of a properly completed VA Form 9, "Appeal to Board of Veterans' Appeals " or correspondence containing the necessary information.  Proper completion and filing of a substantive appeal are the last actions a claimant needs to take to perfect an appeal. 38 C.F.R. § 20.202 (2011).  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the SOC to the Veteran or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later.  The date of mailing of the SOC will be presumed to be the same as the date of the SOC, and the date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302(b)(1) (2011).  This may be extended for a reasonable period on request for good cause shown. 38 C.F.R. § 20.303 (2011).  An RO may close an appeal without notice to an appellant for failure to respond to an SOC within the period allowed. See 38 C.F.R. § 19.32  (2011). 

Again, this appeal stems from multiple rating decisions in which the Veteran's various claims for service connection and increased ratings were denied.  A January 2007 Statement of the Case (SOC) addresses each of the following Notices of Disagreement (NOD).  

In this case, a March 2004 rating decision informed the Veteran that his claims for service connection for bilateral knee pain and left shin splint were denied.  The Veteran submitted a timely NOD in January 2005.  

A November 2004 rating decision informed the Veteran that his claims for entitlement to an evaluation in excess of 10 percent for residuals of a heat stroke (to include cognitive disorder with decreased concentration, memory loss, and left upper extremity weakness), entitlement to an evaluation in excess of 10 percent for migraines, and entitlement to a compensable rating for right shin splints, were all denied.  The Veteran submitted a timely NOD in January 2005.  

A July 2005 rating decision informed that Veteran that his claims for service connection for sleep apnea, mild stutter, and tinnitus, were denied.  He submitted a timely NOD in August 2005.

A June 2006 rating decisions informed the Veteran that his claims for entitlement to service connection for depression and anxiety, and entitlement to a total disability rating (TDIU) were denied.  He submitted a timely NOD in June 2006.  

The RO issued one SOC, dated January 25, 2007, which encompassed all issues delineated above.  [Here, it is briefly noted that the SOC granted service connection for depression as part of the already service-connected disability of heat residuals.  This grant was effectuated in a separate January 2007 rating decision.  The Veteran timely appealed the assignment of this rating and this issue is addressed in the remand portion of this decision below.]  

In any event, a notification letter was sent to the Veteran on that date, January 25, 2007, along with a copy of the SOC.  The letter included notice that the VA Form 9, Appeal to the Board of Veterans' Appeals, must be filed within 60 days from the date of the letter, or within the remainder, if any, of the one-year period from the date of the letter notifying the Veteran of the rating decision.  The letter also included the provision that if the substantive appeal was not filed within 60 days, the Veteran's case would be closed.  Finally, the letter included that a request for an extension should be made prior to the expiration if the time limit. 

The RO received the Veteran's VA Form 9 on September 24, 2007.  Unfortunately, this document was received after the time limit for filing a substantive appeal, which in this case, was March 25, 2007, 60 days after the issuance of the latest SOC.  It was also more than one year since the June 2006 decision (the latest rating decision) by the RO.  As a result, the RO notified the Veteran in an October 2007 letter that his substantive appeal was untimely.  

The Veteran was informed of his right to appeal the RO's decision regarding timeliness in a VA Form 4107.  The Veteran responded that he disagreed with the RO's decision.  The RO subsequently issued an SOC in March 2008.  

The Board acknowledges the recent decision of the United States Court of Appeals for Veterans Claims (Court) in Percy v. Shinseki, 23 Vet. App. 37 (2009), which held that the 60-day period in which to file a substantive appeal is not jurisdictional, and thus VA may waive any issue of timeliness in the filing of a substantive appeal. In that case, by treating a disability rating matter as if it were part of the Veteran's timely filed substantive appeal for more than five years, VA had waived any objections it might have had to the timeliness of the appeal with respect to the matter. 

However, unlike the claimant in Percy, the RO did not treat the Veteran's claim as if it were timely.  On the contrary, after reviewing the adequacy of the VA Form 9 and determining that it was not timely, the RO notified that Veteran of the defects in the substantive appeal and that consideration of this question could result in dismissal. In this case, the Veteran's VA Form 9 was filed outside the 60 day time limit and was not timely.  Further, the RO did not treat the VA Form 9 as timely, and, as such, did not waive the right to close the Veteran's claim.  Accordingly, the Board concludes that this case may be distinguished from Percy, and that dismissal of the claim by the RO was warranted. 

Additionally, the Board has considered whether the Veteran filed a timely request for an extension of the time limit to file a substantive appeal.  The Board also notes that VA regulations specifically state that a request for an extension of the 60-day period for filing a substantive appeal must be in writing and must be made prior to expiration of the time limit for filing the substantive appeal. See 38 C.F.R. § 20.303.  After reviewing the claims file, however, the Board notes that prior to the expiration of the period for filing a timely substantive appeal, no document was filed by the Veteran that can be construed as a timely request for such an extension.  The Board acknowledges the Veteran's initial contention that, essentially, he believed he had one year from the date of the SOC to file a substantive appeal. See "Notice Of Disagreement" dated October 2007.  However, as explained above, the January 2007 SOC expressly laid out the terms under which a timely substantive appeal had to be filed (i.e., within 60 days from the date of the notification letter).  The Board also acknowledges the Veteran's later contention that he actually did submit correspondence in lieu of a VA form 9.  However, the only evidence of such correspondence is a letter submitted by the Veteran in December 2007 with a handwritten date of February 2007.  Moreover, this correspondence specifically references a January 11, 2007 rating decision, which granted the Veteran's claim for service connection for depression, but included in the rating for already- service connected heat stroke residuals.  Thus, based on the foregoing, the Board finds that the Veteran did not submit a timely request for an extension of the time limit for filing a substantive appeal. 

The Board has reviewed the entire record.  Although the Veteran filed a substantive appeal (VA Form 9), he did not file one within 60 days after the notice letter sent on January 24, 2007.  As such, the Veteran's substantive appeal was not timely filed, and the RO was within its discretion in closing the Veteran's claim.  Furthermore, the record reflects that the appellant did not make a timely request for an extension of the time limit for filing his substantive appeal. See 38 C.F.R. § 20.303 . Accordingly, as the RO did not proceed in error, the Board will not overturn the decision of the RO to dismiss the Veteran's claim.  As such, the Board does not have jurisdiction to consider his claims, and the appeal is dismissed. 


ORDER

The VA Form 9, filed on September 24, 2007, was not timely, and the appeal is denied.


REMAND

1. Entitlement to a separate compensable rating for service-connected residuals of heat stroke, currently rated with the service-connected disability of major depression.  

By way of history, service connection for residuals of a heat stroke was granted in a March 2004 rating decision.  A 10 percent rating was assigned at that time.  The Veteran indicated that he was not satisfied with the rating assigned in May 2004 correspondence to the RO.  

In a January 2004 rating decision, the RO continued the 10 percent evaluation for residuals of a heat stroke, and included cognitive disorder, decreased memory impairment, memory loss, and left upper extremity weakness as part of the assigned evaluation.  The Veteran disagreed with that determination in a January 2005 Notice of Disagreement.  A statement of the case (SOC) was issue in January 2007.  A contemporaneous rating decision effectuated a grant of service connection for depression; however, in doing so, the RO continued to evaluate this disorder (depression) under the disability of residuals of a heat stroke, to include cognitive disorder with decreased concentration and memory loss, left upper extremity weakness, and now depression.  The 10 percent evaluation was continued.  

In October 2007, the Veteran submitted a timely NOD as to the January 2007 rating decision which combined his service-connected heat stroke residuals disability with his service-connected depressive disorder.  In March 2008, the RO issued an SOC which specifically addressed the issue of "entitlement to a separate compensable evaluation for service-connected residuals of heat stroke, currently rated with the service connected disability of major depression," as well as the timely substantive appeal issue and the increased rating for the right wrist disability issue.  Subsequently, in March 2008, the Veteran submitted a VA Form 9, substantive appeal, indicating that he wished to appeal all issues listed on the statement of the case.  He also indicated that he wished to have a BVA hearing.  

In an April 2008 rating decision, the RO acknowledged that the Veteran had filed an NOD and that the issues of (i) entitlement to an evaluation in excess of 10 percent for the left wrist disability; (ii) whether a timely VA Form 9 received on September 2007 was timely and (iii) entitlement to a separate compensable evaluation for service-connected residuals of a heat stroke (currently rated with service-connected major depression) would be addressed separately.  

In March 2009, the RO issued an SSOC and included the issues related to the left wrist and the timeliness of the VA Form 9, but for reasons unknown to the Board, failed to address the Veteran's claim for separate ratings as to his heat stroke residuals.  

A hearing was held in July 2011 before the undersigned Veterans Law Judge.  Unfortunately, testimony was only taken on the issues of (i) whether the VA Form 9 received on September 24, 2007, was timely, and (ii) entitlement to an initial evaluation in excess of 10 percent for a left wrist disability.  

To date, it does not appear that the Veteran has withdrawn his appeal on the issue of entitlement to a separate compensable rating for heat residuals; nor does it appear that he has withdrawn his request for a hearing on this issue.  In light of the foregoing, a remand is necessary in order to afford the Veteran his requested hearing on the issue of entitlement to a separate compensable rating for heat stroke residuals, currently rated with service-connected depression. 38 C.F.R. §§ 20.702 , 20.703, 20.704 (2011).  Travel Board and videoconference hearings are scheduled by the RO. See 38 C.F.R. §§ 20.700, 20.704(a).  

2. Entitlement to an initial evaluation in excess of 10 percent for a left wrist disability 

The Veteran seeks an increased rating for his service-connected left wrist disability.  He specifically endorses pain, tingling, numbness, and loss of grip in his left hand.  His disability is currently rated as 10 percent disabling under Diagnostic Code (DC) 5024-5215.  

The Veteran recently testified before the undersigned at a July 2011 Video Conference hearing.  Although the Veteran's left wrist disability is currently rated under a limitation of motion diagnostic code (DC 5215), he explained that his current left wrist problems were largely neurological in nature.  The Veteran and his representative thus asserted that his disability was improperly rated under the current diagnostic code.  

In this regard, the Veteran endorsed loss of grip, numbness in the hand and fingers, weakness, an inability to grasp objects, and problems driving.  He testified that he has undergone several nerve conductions studies (NCS), one of which apparently indicated significant neurological deficit in the nerves of the left hand/wrist.  

Here, the Board notes that the record does not currently contain any of the referenced nerve conduction studies (Note: it appears that Veteran receives all left wrist treatment from VA medical facilities).  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, such records must be obtained by VA upon remand.  

The Board additionally notes that the Veteran was afforded a VA joints examination in July 2010.  While the clinical findings and information noted in the examination report are not particularly outdated or irrelevant, the report fails to provide a comprehensive overview of the Veteran's current left wrist neurological condition.  

The examiner did note numbness in the thumb and index finger, as well decreased sensation within the radial and ulnar nerves.  However, there is no indication as to the severity of these deficits/deficiencies, or whether there are additional nerves that are affected by the Veteran's service-connected left wrist disability.  In addition, previous VA treatment records indicate that the Veteran is unable to move some of his fingers; however, it is unknown if this is due to neurological or orthopedic impairment.  There are separate ratings available for limitation of motion of individual digits - this should be explored upon remand. 

Finally, the Board notes that the Veteran testified that he has a residual scar approximately "a third of the width" of his wrist.  This, too, should be addressed by the VA examiner upon remand.  

For all of these reasons, the Board finds that the Veteran should be afforded a new VA examination in order to better assess the current (neurological and orthopedic) nature and severity of the left wrist disability.  


Accordingly, the case is REMANDED for the following action:

1. The RO /AMC should contact the Veteran to determine whether he wishes to have a BVA hearing on the issue of entitlement to a separate compensable rating for heat stroke residuals, currently rated with major depression; if so, the RO should take steps in order to schedule the Veteran for the appropriate hearing with a Veterans Law Judge of the Board in accordance with his request.  The Veteran should be notified in writing of the date, time and location of the hearing.

2. Obtain any and all nerve conduction studies performed by VA.  

3. The RO/AMC should then arrange for the Veteran to be afforded an orthopedic examination to determine the current severity of left wrist disability and any related neurological, orthopedic, or scar residuals. 

The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed; the studies should specifically include X-rays of the anatomical areas/joints in question.  This includes the left wrist, fingers, and hand.  The examining physician should ascertain the nature, extent, and current severity of the Veteran's service-connected left wrist disability and any related residuals.  The examiner should specifically provide the following: 

(a) The Veteran should be afforded an EMG and a nerve conduction study, and the results of these studies should be considered in determining the degree (e.g., mild, moderate, etc.) of neurological disability in the hand/wrist.  All affected nerves should be identified. 

(b) The examiner should conduct all indicated tests and studies, to include X-rays and range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  This applies to both the left wrist and left fingers/thumb. 

To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's left fingers and thumb.  

With respect to subjective complaints of finger pain, the examiner should comment on whether the subjective complaints are supported by objective findings, whether any pain is visibly manifested upon palpation and movement of the left fingers/thumb, and whether there are any other objective manifestations that would demonstrate disuse or functional impairment of the left fingers/thumb due to pain attributable to the service-connected disability.  

On the other hand, if the Veteran's finger/thumb disability is not orthopedic nature, but attributable to solely to neurological factors, then the examiner should so state. 

(c) The examiner should measure any residual scar from the in-service wrist injury and further provide findings pertaining to the presence or absence of soft tissue damage, frequent loss of covering of skin over the scar(s), pain on examination, and whether such scar(s) (of themselves) result in limitation of motion of an affected part. 

5. Then, the Veteran's claims must be readjudicated, with all evidence added to the claims file since the March 2009 Supplemental Statement of the Case considered.  If the determination of either claim is less than fully favorable, the Veteran should be furnished with a Supplemental Statement of the Case and given an opportunity to respond before this case is returned to the Board.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


